DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on July 6th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on July 6th, 2021 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 8-12, with respect to the rejections of claims under 35 U.S.C 102(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6-9, 11-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al. (Pub. No.: US 2003/0080836 A1), hereinafter as Nagaishi and further in view of Zhao et al. (Pub. No.: US 2005/0280127 A1), hereinafter as Zhao.
Regarding claim 1, Nagaishi discloses a packaged System in Package (SiP) circuit device in Figs. 1, 3A-3C, 5-6 and 9, comprising: a multi-layer substrate (multilayer dielectric substrate 2) comprising a top surface and a bottom surface (see Figs. 1, 5 and [0030]); a plurality of components (capacitors 13 and chip part 14) mounted on said top surface of said substrate (see Fig. 1 and [0032]); a radiation-generating component (MMICs 5-1/5-2) mounted on said top surface of said substrate, wherein said radiation-generating component comprises an output (an output of MMICs 5-1/5-2 for outputting wave signal to vertical transmission line 16 to antenna 1 since RF circuit module 4 acts as both transmitter and receiver) (see Figs. 1, 9 and [0030], [0035], [0050], [0052-0053]); a signal path (transmission line 16) that passes through said substrate between said output of said radiation-generating component and an output connector (metallic 
Nagaishi fails to disclose wherein said top surface of said multi-layer substrate, said plurality of components and said radiation-generation component are all encapsulated within the packaged SiP. 
Zhao discloses a package device in Figs. 6A-6B comprising a multi-layer substrate (substrate 610) comprises a top surface and a bottom surface (see Fig. 6A and [0071]); a radiation-generating component (IC die 615) mounted on said top surface of said substrate (see [0067]); wherein said top surface of said multi-layer substrate, said plurality of components and said radiation-generation component are all encapsulated within the packaged SiP (encapsulated by mold compound 605) (see Fig. 6A and [0068]).
The mold compound 605 of Zhao being incorporated into the SiP device of Nagaishi for encapsulating the top surface of the multi-layer substrate, the plurality of components and said radiation-generating component within the packaged SiP. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to encapsulate the top surface of said multi-layer substrate, said plurality of 
Regarding claim 2, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 1, wherein at least one of said plurality of components and said radiation-generating component are operatively interconnected using vias and conductive traces located on individual layers of said multi-layer substrate (MMICs 5-1/5-2 using transmission line 16 include vias 20C and metallic pattern layers 17) (see Nagaishi, Figs. 1, 3A-3C and [0038-0039]).
Regarding claim 3, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 1, wherein said signal path is comprised of an interface (an interface of metallic pattern 17 and via 19) of an output of said radiation- generating component with a signal interconnection pad (land pattern 17) on said top surface of said substrate and having ground traces (metallic layers 9, 10 and 11 are grounded) formed around said interface and spaced apart from said interfance (see Figs 1, 3A-3C and [0030]), and a plurality of vias (via group 20) interconnected with said signal interconnection pad (electrically connected to land pattern 17) and each interconnected using conductive traces on each layer of said multi-layer substrate (via group 20 connected together by metallic layers 9, 10 and 11) and interconnected with said output connector for external connection (electrically connected to metallic pattern 1), and wherein said means for shielding comprises grounded vias interconnected with grounded conductive traces surrounding and spaced apart from said signal path vias. 
Regarding claim 6, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 1, discloses the packaged integrated circuit device of claim 1, where said multi-layer substrate comprises four or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Nagaishi, Fig. 1 and [0030]).
Regarding claim 7, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 1, where said multi-layer substrate comprises six or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Nagaishi, Fig. 1 and [0030]).
Regarding claim 8, Nagaishi discloses a packaged System in Package device in Figs. 1, 3A-3C, 5-6 and 9, comprising: a substrate (multilayer dielectric substrate 2) comprising multilayers (see Figs. 1, 5 and [0030]); at least one radiation-generating component (MMICs 5-1/5-2) mounted on said substrate; wherein said substrate comprises an RF output for external connection (metallic pattern 1 as an antenna for sending wave signal) and an RF shield (shielding structure comprising metallic layers 9, 10, 11 and plurality of via groups 20) within said substrate,  and wherein said RF shield surrounds an RF signal path (surrounding transmission line 16) between said RF component and said RF output (see Nagaishi, Figs. 1, 3A-3C and [0060-0031], [0035], [0038-0039]). 
Nagaishi fails to disclose wherein a top surface of said multi-layer substrate and said radiation-generation component are all encapsulated within the packaged SiP. 
Zhao discloses a package device in Figs. 6A-6B comprising a multi-layer substrate (substrate 610) comprises a top surface and a bottom surface (see Fig. 6A and [0071]); a radiation-generating component (IC die 615) mounted on said top surface of said substrate (see [0067]); wherein said top surface of said multi-layer substrate, 
The mold compound 605 of Zhao being incorporated into the SiP device of Nagaishi for encapsulating the top surface of the multi-layer substrate, the plurality of components and said radiation-generating component within the packaged SiP. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to encapsulate the top surface of said multi-layer substrate, said plurality of components and said radiation-generating component within the packaged SiP of Nagaishi as shown in the package device of Zhao because having the molding compound would improve heat dissipating within the package and further protect the components and radiation-generation components from deterioration from moisture.  
Regarding claim 9, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, wherein said RF signal path comprises at least one via (at least one via 20C), and wherein said RF shield comprises grounded vias (via group 20) and grounded conductive surfaces (metallic layers 9, 10 and 11) surrounding said at least one signal path via for each layer of said multi-layer substrate (see Nagaishi, Fig. 3A-3B and [0030]).
Regarding claim 11, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, wherein said signal path comprises one vertical via (via 20C and metallic pattern 17) passing through each layer of said multi-layer substrate between said RF component and said RF output (see Figs. 1, 3C), and wherein said RF shield comprises grounded vias (via group 20) and grounded 
Regarding claim 12, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, wherein said RF component is mounted on an upper surface of said substrate and said RF output is located on a lower surface of said substrate (see Nagaishi, Fig. 1).
Regarding claim 13, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, further comprising a plurality of components (capacitors 13 and chip part 14), wherein said plurality of components and said RF component are operatively interconnected using vias (transmission lines 16) and conductive traces (metallic patterns 17) located on individual layers of said multi-layer substrate (see Nagaishi, Fig. 1, 3A-3C and [0032], [0035], [0038]).
Regarding claim 14, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, further comprising a metallic container (hermetic cap 4) located over said RF component (see Nagaishi, and [0033]).
Regarding claim 15, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, where said multi-layer substrate comprises four or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Nagaishi, Fig. 1 and [0030]).

Regarding claim 16, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, where said multi-layer substrate comprises six or more layers (layers 2-1, 9, 2-2, 10, 2-3, 11 and 2-4) (see Fig. 1 and [0030]).
Regarding claim 17, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8wherein said RF component is a wireless transmitter (RF circuit part 5 including MMIC 5-1/5-2 can transmit signal to antenna 1 for sending out wave signal) (see Nagaishi, Figs. 1 and 9).
 Regarding claim 21, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 1, wherein said output connector for external connection on said bottom surface of said substrate comprises one or more of a ball or pin (metallic pattern 1 has pin shape) (see Nagaishi and Fig. 1).
Regarding claim 22, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 8, wherein said output connector for external connection on said bottom surface of said substrate comprises one or more of a ball or pin (metallic pattern 1 has pin shape) (see Nagaishi and Fig. 1).
Regarding claim 23, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 1, further comprising: means for shielding (hermetic cap 4 made of metal can act as shield) said plurality of components mounted on said top surface of said substrate from radiation from said radiation-generating component (see Nagaishi, Fig. 1 and [0032-0033]).
Regarding claim 24, the combination of Nagaishi and Zhao discloses the System in package device (SiP) of claim 14, further comprising: means for shielding (hermetic cap 4 made of metal can act as shield) said plurality of components mounted .

      Allowable Subject Matter
Claims 5 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein said signal path comprises one a first vertical via passing through at least a first layer of said multi-layer substrate and a second vertical via passing through at least a second layer of said multi-layer substrate, wherein said first and second vertical vias are offset from each other and interconnected by at least one signal trace within said multi-layer substrate as recited in claim 5; and wherein said RF signal path comprises a first vertical via and a second vertical via, wherein said first and second vertical vias are offset from each other and interconnected by at least one signal trace within said substrate as recited in claim 25. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818